DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims1
Claims 7, 12–16, and 20–22 are pending and are the subject of this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised 
Claims 7, 12–16, and 20–22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugita.2
With respect to (independent) claim 20, the following analysis applies.
Overview of Sugita
Sugita discloses a zeolite membrane composite comprising a zeolite membrane on an inorganic porous support. (Sugita ¶ 11.) The zeolite membrane contains an aluminosilicate in the form of CHA-type zeolite. (Id. ¶ 24.) Sugita teaches that the “molar ratio of SiO2/Al2O3” (hereinafter “SAR”) can be 8 or more and 500 or less. (Id. ¶ 26.) 
Claim elements not expressly taught or suggested by Sugita
Sugita does not appear to specify: (1) the explicitly claimed range of SAR (i.e., 30 to 100); (2) that the SAR is determined by SEM-EDX; (3) that the ratio “2                
                    θ
                
             (17.9/20.8)” (hereinafter “                
                    
                        
                            R
                        
                        
                            
                                
                                    17.9
                                
                                /
                                
                                    20.8
                                
                            
                        
                    
                
            ”) is 0.5 or less; (4) that the ratio “2                
                    θ
                
             (9.6/20.8)” (hereinafter “                
                    
                        
                            R
                        
                        
                            
                                
                                    9.6
                                
                                /
                                
                                    20.8
                                
                            
                        
                    
                
            ”) is from 2.0 to less than 4.0; and (5) that the air permeation of the zeolite membrane composite as connected to a vacuum line under an absolute pressure of 5 kPa is 1000 L/(m2                
                    ∙
                
            h) or lower.
The claimed range of SAR (clm. 20, ll. 4–5) is facially obvious over Sugita
As conveyed above, Sugita suggests that its SAR can be within the range of 8 to 500. (Sugita ¶ 26.) Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). As it applies to the instant case, the claimed range (30 to 100) falls within Sugita’s suggested range (e.g., 8 to 500). Thus, in accordance with MPEP § 2144.05(I), at the time Applicant’s prima facie obvious to one skilled in the art to select values within the claimed range. (Id.)
The manner in which the SAR is measured (clm. 20, ll. 6–7) is not being given patentable weight
Regarding the claim limitations directed to SEM-EDX (id.), previously it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). As it applies to the instant limitation, the manner by which the molar ratio is measured is considered to be product-by-process language: e.g., because it describes how the molar ratio is measured (emphasis added). In this same vein, the instant limitation is not being given patentable weight because the patentability of the instant claim is determined based on the product itself—as opposed to, say, the explicit instruments or equipment by which the product is characterized. Thorpe, 777 F.2d at 698.
The claimed ratios (clm. 20, ll. 8–17) are presumed to be inherent to Sugita on two grounds
Sugita’s zeolite inherently reads on the claimed ratios
Sugita suggests that the ratio between a peak assigned to a (1,1,1) plane and a peak assigned to the (2,0,-1) plane is 0.3. (Sugita ¶ 51.) Sugita further suggests that the ratio between a peak assigned to a (1,0,0) plane and a peak assigned to the a (2,0,-1) plane is 2.5. (Id. ¶ 50.) Importantly, the (1,0,0), (1,1,1), and (2,0,-1) planes are associated (respectively) with peaks near 2θ = 9.6°, 2θ = 17.9°, and 2θ = 20.8° (emphasis added). (Id. ¶¶ 43, 46, 49.) Thus, in view of the foregoing, Sugita suggests that its CHA structure has                 
                    
                        
                            R
                        
                        
                            
                                
                                    17.9
                                
                                /
                                
                                    20.8
                                
                            
                        
                    
                    =
                    0.3
                     
                
            and                 
                    
                        
                            R
                        
                        
                            
                                
                                    9.6
                                
                                /
                                
                                    20.8
                                
                            
                        
                    
                    =
                    2.5
                
            : since the relative ratios, vis-à-vis the aforementioned planes, translate to values of 2θ in manner shown below.
                
                    
                        
                            p
                            e
                            a
                            k
                             
                            i
                            n
                            t
                            e
                            n
                            s
                            i
                            t
                            y
                             
                            a
                            t
                             
                            (
                            1,1
                            ,
                            1
                            )
                        
                        
                            p
                            e
                            a
                            k
                             
                            i
                            n
                            t
                            e
                            n
                            s
                            i
                            t
                            y
                             
                            a
                            t
                             
                            2
                            θ
                             
                            =
                             
                            (
                            2,0
                            ,
                            -
                            1
                            )
                        
                    
                    =
                    0.3
                    
                        ⇒
                        
                    
                     
                    
                        
                            
                                p
                                e
                                a
                                k
                                 
                                i
                                n
                                t
                                e
                                n
                                s
                                i
                                t
                                y
                                 
                                a
                                t
                                 
                                17.9
                                °
                            
                            
                                p
                                e
                                a
                                k
                                 
                                i
                                n
                                t
                                e
                                n
                                s
                                i
                                t
                                y
                                 
                                a
                                t
                                 
                                20.8
                                °
                            
                        
                        =
                        0.3
                    
                
            
                
                    
                        
                            p
                            e
                            a
                            k
                             
                            i
                            n
                            t
                            e
                            n
                            s
                            i
                            t
                            y
                             
                            a
                            t
                             
                            (
                            1,0
                            ,
                            0
                            )
                        
                        
                            p
                            e
                            a
                            k
                             
                            i
                            n
                            t
                            e
                            n
                            s
                            i
                            t
                            y
                             
                            a
                            t
                             
                            2
                            θ
                             
                            =
                             
                            (
                            2,0
                            ,
                            -
                            1
                            )
                        
                    
                    =
                    2.5
                    
                        ⇒
                        
                    
                    
                        
                            
                                p
                                e
                                a
                                k
                                 
                                i
                                n
                                t
                                e
                                n
                                s
                                i
                                t
                                y
                                 
                                a
                                t
                                 
                                9.6
                                °
                            
                            
                                p
                                e
                                a
                                k
                                 
                                i
                                n
                                t
                                e
                                n
                                s
                                i
                                t
                                y
                                 
                                a
                                t
                                 
                                20.8
                                °
                            
                        
                        =
                        2.5
                    
                
            
In view of these findings, Sugita’s CHA structure is presumed to have                 
                    
                        
                            R
                        
                        
                            
                                
                                    17.9
                                
                                /
                                
                                    20.8
                                
                            
                        
                    
                    =
                    0.3
                     
                
            and                 
                    
                        
                            R
                        
                        
                            
                                
                                    9.6
                                
                                /
                                
                                    20.8
                                
                            
                        
                    
                    =
                    2.5
                
            . And these values fall within the respectively claimed ranges: 2                
                    θ
                
             (17.9/20.8) is 0.5 or less; and 2                
                    θ
                
             (9.6/20.8) is 2.0 to less than 4.0.
Sugita’s zeolite membrane composite and Applicant’s zeolite membrane composite can be formed from the same materials, in the same way
Sugita teaches that its zeolite membrane is formed from a reaction mixture. (Sugita ¶ 54.) Notably, Applicant also uses a reaction mixture. (Spec.3 ¶ 77.) As shown in the table below, both Sugita’s reaction mixture and Applicant’s reaction mixture appear to have the same components with the same ranges, processed under the same conditions, etc. Likewise, Sugita’s inorganic porous support can be made of the same material(s) as Applicant’s inorganic porous support. Compare Sugita ¶ 16 (describing examples of materials for Sugita’s inorganic support) with Spec. ¶ 35 (describing materials used for Applicant’s inorganic support).
Ratio/Processing Condition
Ratios/Conditions disclosed by Applicant
Ratios/Conditions disclosed by Sugita

low
high
citation (¶)
low
high
citation (¶)
SiO2/Al2O3 ratio
5
500
91
5
300
60
Organic Template/SiO2
0.005
1
92
0.005
1
63
Metal Hydroxide-to-SiO2
0.02
0.5
93
0.02
0.5
64
K+ to other alkali/alkaline metals
0.01
1
94
0.01
1
65
H2O/SiO2
10
1000
98
10
1000
68
Temperature used for crystallization
100°C
200°C
112
100°C
200°C
75
Heating Time
1 hour
10 days
113
1 hour
10 days
76

x
x
114
x
x
77
Wash w/ water, then heat treated and dried
x
x
115
x
x
78
Firing (optional)
350°C
900°C
116
350°C
900°C
78
Firing Time
1 hour
200 hours
120
1 hour
24 hours
79
Heating Speed in Firing
0.1°C/min
5°C/min
121
0.1°C/min
5°C/min
80
Cooling Speed (after Firing)
0.1°C/min
5°C/min
122
0.1°C/min
5°C/min
80

It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”).
With these holdings in mind, Sugita and Applicant appear use the same materials under the same conditions. Therefore, the XRD pattern of the instant claim is presumed to be inherent to both Sugita’s invention and Applicant’s invention: e.g., since both disclosures appear to use the same materials in the same way. Best, supra; Spada, supra
The claimed air permeation (clm. 20, ll. 14–15) are presumed to be inherent to Sugita
For the reasons discussed in § 3.4.1(E) supra, the claimed air permeation is presumed to be inherent to Sugita’s zeolite membrane composite. However, to expand upon said reasons (id.), Examiner also wishes to point out that the pore size of Sugita’s zeolite membrane composite can be the same as Applicant’s pore size. (Compare Sugita ¶ 21 (suggesting a pore size of 0.02 to 20 µm) with Spec.4 ¶ 38 (suggesting a pore size of 0.02 to 20 µm).) Therefore, in addition to the reasons previously discussed in § 3.4.1(E) supra, Examiner also respectfully submits that the air permeation of both zeolite membrane composites is further presumed to be the same because both composites can have the same pore size. Best, 562 F.2d at 1255; Spada, 911 F.2d at 708.
With respect to claim 7, as conveyed in § 3.4.1 supra, Sugita’s composite has the same structural features as Applicant’s composite. Therefore, the properties of both composites—including the properties of the instant claim—are presumed to be the same. Best, 562 F.2d at 1255; Spada, 911 F.2d at 708.
With respect to claim 12, Sugita teaches that the SAR can be 12 or more and 100 or less. (Sugita ¶ 26.) As stated above, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). With this holding in mind, the claimed range of SAR (30 to 50) falls with Sugita’s suggested range of SAR (e.g., 12 to 100). Thus, in accordance with MPEP § 2144.05(I), it would have been prima facie obvious to one skilled in the art at the time the instant invention was made to select values within the claimed range. (Id.)
With respect to claim 13, as conveyed in § 3.4.1 supra, Sugita’s composite has the same structural features as Applicant’s composite. Therefore, the properties of both composites—including the properties of the instant claim—are presumed to be the same. Best, 562 F.2d at 1255; Spada, 911 F.2d at 708.
Claim 14 is directed to product-by-process language. Previously it has been held that “even though product-by-process claims are limited by and defined by the Thorpe, 777 F.2d at 698; see also MPEP § 2113. Thus, in accordance with Thorpe and MPEP § 2113, it is respectfully submitted that the instant claim cannot be given patentable weight: since determination of patentability is based on the product itself—as opposed to its method of production. In addition, Sugita teaches that its CHA-type zeolite can be formed through a hydrothermal synthesis of a reaction mixture containing at least an alkali source comprising potassium. (Sugita ¶¶ 52–54, 59, and 65.)
With respect to claims 15 and 16, previously it has been held that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937 (CCPA 1963); see also In re Young, 75 F.2d 996 (CCPA 1935). It has also been held that “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In view of these holdings, the instant claims appears to be directed to materials worked upon by the structure being claimed. Furthermore, the instant claims also appear to be directed to manners in which the claimed apparatus is intended to be employed. As such, the instant claims are not being given patentable weight because: (1) inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (Otto supra; Young supra); and (2) a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (Masham supra). 
In addition, Sugita teaches that its composite can be used as a vapor separation membrane or for separating a specific compound from an organic material-5 must comprise at least two components, the respective organic material-containing gas and liquid mixtures of Sugita are considered to have multiple components. In connection with these findings, the concept of separating a vapor mixture comprising multiple components and the concept of separating a liquid mixture comprising multiple components are considered to be within the teaching of Sugita.
Claim 21 appears to share overlapping limitations with claim 12 and 20. As such, claim 21 is rejected for at least the same reasons specified in the rejections of claims 12 and 20. (See §§ 3.4.1, 3.4.3 supra.)
Claim 22 appears to share overlapping limitations with claims 5, 6, 12, and 13. As such, claim 22 is rejected for at least the same reasons specified in the rejections of claims 12, 13, and 20. (See §§ 3.4.1, 3.4.3, 3.4.4 supra.)
Response to Declaration6 and Remarks7
Applicant’s Declaration and Remarks are respectfully acknowledged. These documents have been fully considered but are not persuasive for at least the following reasons.
Declarations
In assessing the probative value of the Declarations, Examiner has considered at least the following aspects:
The Nature of the Matter(s) Sought to be Established. The nature of the matters sought to be established in the Declaration appears to include, inter alia: (A) an evaluation of Sugita as well as the book titled “Collection of Simulated XRD Powder 
The Strength of any Opposing Evidence. Declarant appears to have provided evidence in the form of permeance data. (Dec. 2–3, 5–6.) However, this permeance data does not appear to sufficiently demonstrate that the properties claimed are not inherent to Sugita.
The Interest of Declarant in the Outcome of the Case. As it applies to the instant case, Declarant is one of the named inventors on the present application. Thus, it is presumed that Declarant may have a vested interest in the outcome of this case; and 
The Presence or Absence of Factual Support for Declarant’s Opinion. The Declarations do not appear to provide factual support for Declarant’s opinions.
Previously it has been held that a statement provided by one or more experts is inadequate to overcome a rejection based on prior art when there is no factual support for the statement. MPEP § 716(III). And after considering the Declaration as well as the considerations set forth in MPEP § 716, Examiner finds that the Declaration is insufficient to overcome the rejections of the claims under Sugita: because said Declaration fails to demonstrate that the claimed features are not inherent to Sugita. Best, 562 F.2d at 1255; Spada, 911 F.2d at 708.
Remarks
In general, Applicant has provided remarks reiterating those of the Declarations. (Remarks 9–12.) These remarks are not persuasive for at least the reasons provided in § 4.2 supra. Additional considerations are provided below.
Applicant has provided remarks suggesting that Examiner has misinterpreted ¶ 51 of Sugita. (Remarks 6–7.) These remarks are respectfully acknowledged. However, said remarks appear to be inadequately supported with evidence. For example, Declarant states that “the disclosure in Sugita et al. should be construed that [sic] when the membrane is produced under the conditions within the numerical range disclosed in Sugita et al., the zeolite membrane having the XRD pattern recited in the claims of Sugita et al. would be obtained.” (Dec. 7.) Declarant then points out differences between its process for forming its composite membrane and the Id. 7–12.) Respectfully however, Applicant has not adequately demonstrated that the features provided for in the claims are not inherent to Sugita. In addition, it is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 916 F.2d 680, 682 (Fed. Cir. 1990). With this holding in mind, Examiner respectfully submits that Sugita is good for all of its teachings—even those beyond its examples. In this vein, Applicant’s suggestion that the disclosure in Sugita should be construed in light of the conditions used by Sugita, is found unpersuasive: because Sugita is not merely limited to such conditions; rather, Sugita is good for all it teaches, even vis-à-vis cursory mention. Along these same lines, Applicant’s comments regarding the upper limit of Sugita (Remarks 9) are unpersuasive: since, as explained in § 3.4.1(C) supra, the claimed SAR is facially obvious over Sugita.
For at least the reasons provided above, the rejections under 35 U.S.C. § 103 are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773   


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed November 26, 2021.
        2 WO 2010/098473 A1, published September 2, 2010 (“Sugita”).
        3 Specification filed July 30, 2018 (“Spec.”).
        4 Specification filed July 30, 2018 (“Spec.”).
        5 See, e.g., Mixture, Dictionary.cambridge.org, https://dictionary.cambridge.org/us/‌dictionary/english/mixture (last visited May 23, 2021) (“a substance made from a combination of different substances, or any combination of different things”).
        6 Declaration filed November 26, 2021 (“Dec.”) and executed by Mikio Hayashi (“Declarant”).
        7 Remarks filed November 26, 2021.